Citation Nr: 0728946	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1958 to January 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision 
that denied service connection for bilateral hearing loss.  
In March 2007, the veteran testified at a Travel Board 
hearing at the RO.  


FINDINGS OF FACT

The veteran's bilateral hearing loss began many years after 
his active duty and was not caused by any incident of 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a July 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.    

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's 
service personnel and medical records; post-service private 
and VA treatment records; VA examination reports; Social 
Security Administration (SSA) records; Department of Labor 
records; articles submitted by the veteran; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's hearing loss claim, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service 
personnel and medical records; post-service private and VA 
treatment records; VA examination reports; SSA records; 
Department of Labor records; articles submitted by the 
veteran; and hearing testimony.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels or more; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran served on active duty from August 1958 to January 
1962.  His service personnel records indicate that he served 
in the infantry.  He had principle duties in occupations 
including a rifleman, an assistant gunner, an assistant 
machine gunner, a radio telephone operator, and an ammunition 
bearer.  

His service medical records indicate that at the time of the 
August 1958 enlistment examination, no defects were noted 
with respect to the veteran's ears, and his hearing was 15/15 
on whispered voice testing in both ears.  On a medical 
history form at the time of an August 1959 reenlistment 
examination, the veteran checked that he did not have ears, 
nose, or throat trouble, but that he did have running in his 
ears.  The reviewing examiner noted that such was not 
significant.  The objective August 1959 reenlistment 
examination report noted that the veteran had no ear problems 
and that his hearing was 15/15 on whispered voice testing and 
15/15 on spoken voice testing in both ears.  A May 1960 
treatment entry indicated that the veteran complained of ear 
trouble that was greater in his right ear.  No diagnosis was 
provided.  On a medical history form at the time of the 
January 1962 separation examination, the veteran checked that 
he did not have ears, nose, or throat trouble and that he did 
not have running in his ears.  The objective January 1962 
separation examination noted that the veteran had no ear 
defects and that his hearing was 15/15 on whispered voice 
testing and 15/15 on spoken voice testing in both ears.  An 
audiological evaluation at that time showed pure tone 
thresholds in the veteran's right ear of 10, 10, 10, and 10 
decibels at 500, 1000, 2000, and 4000 Hertz.  As to his left 
ear, pure tone thresholds were 10, 10, 10, and 20 decibels at 
the same frequencies.  There was a notation that the veteran 
had no significant medical history.  

The veteran's service medical records do not show any hearing 
loss disability in either ear as defined by 38 C.F.R. 
§ 3.385.  There is also no evidence of hearing loss within 
the year after service as required for a presumption of 
service connection.  

The veteran has testified that he was seen in 1963 or 1964 
for his hearing; however, he indicated that he attempted to 
obtain those records but they no longer exist.  He further 
testified that he received no other treatment until 2003.  In 
this regard, the first post-service clinical evidence of any 
hearing loss is in September 2003, decades after the 
veteran's period of service.  A September 2003 VA treatment 
entry indicated that the veteran's hearing status was poor.

An October 2003 VA audiological consultation report noted 
that the veteran complained of decreased hearing with 
difficulty hearing on the telephone as well as difficulty 
hearing his wife.  It was noted that he had a history of 
bilateral tinnitus, but that he reported that it had 
decreased and would only occur periodically on a daily basis.  
It was also reported that the veteran's history was positive 
for noise exposure without the use of hearing protection.  
The veteran stated that he was exposed to gunfire, grenades, 
and demolition noises while in the military and that he also 
had noise exposure while working as a coal miner.  The 
examiner reported that pure tone audiometry revealed normal 
hearing through 1500 Hertz and a severe high frequency 
hearing loss in both of the veteran's ears.  It was noted 
that the word recognition scores obtained were fair with 72 
percent in the right ear and 76 percent in the left ear.  The 
diagnosis was severe high frequency sensorineural hearing 
loss in both ears.  The examiner commented that based on the 
veteran's report of noise exposure during military service, 
it was at least as likely as not that his hearing loss was 
caused by unprotected noise exposure while serving in the 
military.  

Subsequent post-service VA treatment records show treatment 
for several disorders.  A December 2005 VA audiological 
examination report indicated that the veteran's claims file 
was available and reviewed.  The veteran complained that he 
had to ask people to repeat themselves and that he could not 
hear.  He stated that the onset of his hearing loss was 
twenty years earlier.  It was noted that the veteran served 
in the infantry in the Army from 1958 to 1962, and that he 
then worked in coal mines for twenty-five years and did not 
wear hearing protection.  It was also reported that he had 
recreational noise exposure without the use of hearing 
protection.  

The examiner reported hearing results that were indicative of 
a hearing loss disability in both ears under 38 C.F.R. 
§ 3.385.  The examiner also discussed the hearing tests 
during his period of service.  The examiner stated that the 
results of all diagnostic and clinical tests showed normal to 
severe high frequency sensorineural hearing loss in both 
ears.  An opinion was requested as to the etiology of the 
veteran's hearing loss and the examiner commented that it was 
less likely as not (less than 50/50 probability) that it was 
caused by or the result of the veteran's period of service.  
As to a rationale for her opinion, the examiner remarked that 
the veteran's separation examination showed normal hearing 
and that he also reported a history of recreational and 
occupational noise exposure without the use of hearing 
protection.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the October 2003 VA audiological 
consultation report related a diagnosis of severe high 
frequency sensorineural hearing loss in both ears.  The 
clinician stated that based on the veteran's report of noise 
exposure during military service, it was at least as likely 
as not that his hearing loss was caused by unprotected noise 
exposure while serving in the military.  However, there is no 
indication that the clinician reviewed the veteran's claims 
file in providing her opinion.  In fact, the clinician 
specifically stated that her opinion was based on the 
veteran's report of noise exposure and, therefore, not on a 
review of the veteran's entire claims file.  Given such 
circumstances, her opinion has less probative value in this 
matter.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

Conversely, the December 2005 VA audiological examination 
report noted that the veteran's claims file was reviewed.  
The examiner reported that tests showed that the veteran had 
normal to severe high frequency hearing sensorineural hearing 
loss.  The examiner indicated that it was less likely as not 
(less than 50/50 probability) that the veteran's hearing loss 
was caused by or the result of his period of service.  The 
examiner also specifically stated that the veteran's 
separation examination showed normal hearing and that he also 
reported a history of recreational and occupational noise 
exposure without the use of hearing protection.  The Board 
notes that examiner at the December 2005 examination reviewed 
the veteran's claims file, discussed his service medical 
records, and provided a rationale for her opinion.  
Therefore, the Board finds that the opinion provided by the 
examiner at the December 2005 examination is the most 
probative in this matter.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (an opinion that is based on review of the 
medical evidence is more probative than an opinion that is 
based on the veteran's reported history).

Although the veteran currently has bilateral hearing loss 
that constitutes a disability as defined by 38 C.F.R. 
§ 3.385, the preponderance of the probative medical evidence 
does not establish that the current bilateral hearing loss is 
related to the veteran's period of service.    

The veteran has alleged that he incurred bilateral hearing 
loss during his period of service.  However, the veteran, as 
a layman, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss began many years 
after his period of active duty and was not caused by any 
incident of service.  Thus, as the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss, the benefit-of-the-doubt rule does 
not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


